Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT to STANDARD OFFICE BUILDING LEASE (“the THIRD AMENDMENT”)
is entered into by and between 119 PARTNERS, LLC. (“Landlord”) and REWARDS
NETWORK INC. (“Tenant”) on JUNE 28, 2005.

 

WITNESSETH

 

WHEREAS, Landlord, as Landlord, and Tenant, as Tenant, entered into a written
Lease Agreement (agreement or Lease) dated May 11, 2001, as amended by the First
Amendment to Lease dated July 24, 2002 and the Second Amendment to Lease dated
January 24, 2005 (such lease, together with any valid addenda, modifications,
riders, amendments and exhibits thereto, is collectively referred to as the
“Lease”), covering certain premises consisting of 26,769 rentable square feet
(the “Premises”) known as the Fourth Floor and Suite 509 and 509A, 11900
Biscayne Boulevard, Miami, Florida, in the building known as Biscayne Centre
(the “Building”), as more particularly described in the Lease;

 

WHEREAS, Tenant is the current Tenant, and Landlord is the current Landlord,
under the Lease; and thereunder;

 

WHEREAS, Tenant is desirous of extending the term of the Lease until June 30,
2007, upon the Terms and Conditions as set forth herein;

 

NOW THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00), the mutual
promises and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged; and
without limiting, modifying and or otherwise affecting any obligations of Tenant
in the Lease, this agreement and/or any other documents executed in connection
therewith, from time to time (collectively known as the documents); the parties
do hereby agree that the Lease is hereby amended as follows; and the parties do
hereby agree as follows:

 

1. The above recitals are true and correct and are incorporated herein.

 

2. This Agreement modifies the Lease, as set forth herein. Wherever there is a
conflict between the terms of this Agreement and the Lease, the terms of this
Agreement shall control. Capitalized terms so defined in this Agreement shall
have the same meaning as set forth in the Lease.

 

3. Notwithstanding anything contained in the Lease to the contrary including
without limitation Paragraph #3 of the Lease, Landlord and Tenant agree as
follows;

 

A. The Base Rental Rate shall be in equal monthly installments of FIFTY THOUSAND
ONE HUNDRED NINTY-ONE AND 88/100 DOLLARS (50,191.88) which is computed at a Base
Rental Rate of TWENTY TWO AND 50/100 DOLLARS ($22.50) per rentable square foot
per annum beginning July 1, 2005 and ending June 30, 2007.

 

4. Tenant Improvements:

 

    Shampoo all carpets and paint all walls, where necessary.

 

5. Landlord holds a security deposit totaling the amount of FORTY FIVE THOUSAND
NINE HUNDRED SIXTY EIGHT AND 95/100 DOLLARS ($45,968.95) from Tenant.

 

6. Operating Expenses: Operating Expenses pursuant to the Lease Agreement shall
continue to be calculated in the same manner as they were in the Lease dated May
11, 2001, First Amendment dated July 24, 2002, Second Amendment dated January
24, 2005.

 

7. Tenant shall not use or permit the use of the Premises for the generation,
storage, treatment, use, transportation or disposal of any chemical, material or
substance which is regulated as toxic or hazardous or exposure to which is
prohibited, limited, or regulated by any federal, state, county, regional, local
or other governmental authority, or which, even if not so regulated, may or
could pose a hazard to the health and safety of the other tenants and occupants
of the Landlord’s property or adjacent property. In the event of any use in
violation of this provision Tenant will remove, or cause to be removed, such
material at its own expense, and will indemnify LANDLORD, its officers, agents,
successors and assigns from and against any loss, cost, damage, liability or
expense (including attorneys’ fees and disbursements) arising by reason of any
clean up, removal, remediation, detoxification action or any other activity
required or recommended by any

 

1



--------------------------------------------------------------------------------

governmental authority in connection with such violation or as a result of or in
connection with the act or omission of Tenant or persons within Tenant’s control
or the breach of this lease by TENANT or persons within TENANT’S control.
Tenant’s liability for such indemnification is not limited by any exculpatory
provision in this Lease, and shall survive any cancellation or termination of
this Lease or transfer of Landlord’s interest in the Premises.

 

8. Landlord shall not be liable for any loss or damage to any property of Tenant
or any others located in the Premises and/or any other portion of the Building,
by theft or otherwise, irrespective of the cause of such damage or loss, unless
due to the gross negligence of Landlord. Without limiting the terms of the
immediately preceding sentence, Landlord shall not be liable to Tenant and/or
anyone else for any loss, costs, fines, causes of action, or damage that may be
occasioned by or through (i) the negligence, omissions or other acts of Tenant,
other tenants or occupants, and/or any other persons or entities and/or (ii) any
operations in the construction of any private, public or quasi-public work.
Landlord shall not be liable for any damage to Tenant, any of Tenant’s property,
the Premises, and/or any other property, and/or injury or death to any persons,
resulting from fire, explosion, falling plaster, sprinklers, steam, gas,
electricity, water, rain or leaks from any part of the Premises, the Building
and/or elsewhere or from the pipes, appliances, or plumbing works and/or any
bursting thereof or from the roof, ceiling, street, or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature. Without
limiting any other terms of the Complete Lease, Landlord shall not be liable for
latent defects in construction of the Premises and/or any of the Building.
Notwithstanding anything contained in the Complete Lease to the contrary, in no
event shall Landlord be liable for any incidental or consequential damages. In
no event shall Landlord be liable for any interruption or failure in the supply
of any utility or other service to the Premises and/or the Building.

 

Landlord shall have no obligation to provide any security whatsoever for the
Premises and/or the Building, and Landlord shall not be liable for any personal
injuries, property damage, theft and/or other damage or loss occurring on or
about the Premises, the real property on which the Building is located, the
common areas, parking areas, and/or any other portions of the Building and/or
related on and off-site facilities, and Landlord shall not be liable for any
damage or loss of any nature whatsoever to, or any theft of, automobiles or
other vehicles located within such parking areas and/or other facilities or any
contents therein, while in or about the same. Landlord has no liability for
providing and/or discontinuing any security whatsoever and if Landlord provides
security, no liability for personal injuries, property damage, theft and/or
other damage or loss shall arise in any event upon so providing such security
and Landlord may, in its absolute discretion, without incurring any liability by
reason thereof, discontinue same at any time.

 

9. By execution hereof, Tenant acknowledges and agrees that Landlord is in full
compliance with all of the terms and conditions of the Lease and that there
exist at the time of the full execution hereof no event of default and no claim
against Landlord for default, breach or setoff and Tenant does hereby release,
remand, and relinquish any and all claims whatsoever which Tenant has or may
have against Landlord. The provisions of this Paragraph shall survive the
Termination of the Lease and/or any other matter.

 

10. Tenant does hereby represent and warrant that as of the full execution
hereof, Tenant has not granted to any person or entity whatsoever an interest in
the Lease, the Premises, and/or any improvements, fixtures and/or property
located on or about the Premises, except as may have been granted to Landlord.

 

11. The terms and conditions of this Amendment shall inure to the benefit of the
successors and assigns, heirs, representatives, mortgagees, and executors of
Landlord and subject to the restrictions imposed on the Tenant under the Lease
with respect to assigning, encumbering and/or subletting, the terms and
conditions of this Amendment shall be binding upon the successors and assigns,
heirs, representatives, and executors of Tenant.

 

12. Should any provision of this Amendment and/or the Lease require judicial or
other interpretation or construction, it is agreed that the court or fact finder
interpreting or construing same shall not apply a presumption that the terms
shall be more strictly construed against one party or the other by reason of the
rule of construction that a document is to be construed more strictly against
the party who through itself or through its agents prepared the document. It is
acknowledged and agreed that the agents and attorneys of the undersigned have
participated in the preparation and negotiation of this Amendment and/or the
Lease or the undersigned have elected not to engage such agents and/or
attorneys, in their sole discretion.

 

13. This Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one (1) original
Amendment.

 

14. The Lease, as modified by this Amendment, contains the entire agreement of
the parties, and no representations, promises, or agreements, other than those
made herein, have been made by any of the parties hereto in connection with the
subject matters hereof. Any waiver or modification of the terms of the Lease, as
modified by this Amendment, shall be in writing and signed by the party against
whom enforcement is sought. Any verbal consent to any modification thereof or
any of their terms, conditions, or provisions shall be null and void.

 

15. If any term or provision of the Lease, as modified by this Amendment, or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of such documents, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and

 

2



--------------------------------------------------------------------------------

provision thereof shall be valid and enforced to the fullest extent permitted by
law. If any term or provision of the Lease, as modified by this Amendment, is
capable of two interpretations, one of which renders it valid, the other of
which renders it invalid, the term or provision shall have the meaning which
renders it valid.

 

16. Except as otherwise specifically provided herein to the contrary, all of the
terms and conditions of the Lease shall remain in full force and effect.

 

17. Without limiting the generality of the terms of the Lease, this Amendment,
and/or any other documents, and notwithstanding anything contained in any
documents to the contrary, the parties hereto acknowledge, agree and represent
that any landlord’s, lessor’s or similar lien (including without limitation, as
provided in Chapter 83, Florida Statutes) of Landlord for rent upon the
property, fixtures and improvements found upon or off the Premises shall be and
remain in full force and effect continuously and uninterruptedly notwithstanding
this Amendment and/or any other matter in connection therewith and/or with the
Lease, and Tenant acknowledges, agrees and represents that such landlord’s,
lessor’s or similar lien has been, is and shall at all times be superior to any
claim that Tenant and/or any other person and/or entity whatsoever had and/or
has on the Premises and any fixtures, property and/or improvements previously,
now and/or hereafter located on or about the Premises.

 

18. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Florida and any litigation in connection therewith shall be
in Dade County, Florida.

 

19. TENANT IMPROVEMENTS:

 

Landlord grants Tenant the right to install roof top HVAC unit. Prior to
installation, Tenant must submit in writing to the Landlord the HVAC specs,
installation date, vendor information, permits ( if applicable) and insurance
information and any other information deemed necessary at the time of
installation.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment on the
dates set forth below.

 

Witnesses:

      REWARDS NETWORK INC.

/s/ Evan Makela

      By:  

/s/ Kenneth R. Posner

       

Name:

 

Kenneth R. Posner

       

Title:

  Senior Vice President, Finance and Administration, and Chief Financial Officer
       

Date:

            119 PARTNERS, LLC. /s/ Kristine Catalano       By:  

/s/ Eduardo Romero

       

Name:

 

Eduardo Romero

       

Title:

 

Manager

       

Date:

 

June 28, 2005

 